DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senzaki (U.S. Publication No. 2006/0110930)
Regarding claim 1, Senzaki teaches a method comprising:
arranging a substrate (paragraph [0035], substrate not specifically shown) in a processing chamber (paragraph [0035]);
exposing the substrate to a gas mixture (paragraph [0023]) including a first metal precursor gas (paragraph [0038]) and a second metal precursor gas (paragraph [0038]) to deposit a first metal precursor and a second metal precursor onto the substrate at the same time (paragraph [0023]);
purging the processing chamber [paragraph [0055]);
supplying a reactant (paragraphs  [0055]) common to both the first metal precursor and the second metal precursor (paragraph [0033]) to form a layer of an alloy on the substrate (paragraph [0023]); and
purging the processing chamber (paragraph [0060]).

Regarding claim 2, Senzaki teaches the method of claim 1 further comprising supplying the first metal precursor gas and the second metal precursor gas at a predetermined ratio (it is inherent that the ratio would be pre-determined because of the precision required for successful device manufacturing).

Regarding claim 3, Senzaki teaches the method of claim 1 further comprising repeating the sequence of exposing the substrate to the gas mixture, purging the processing chamber, supplying the reactant, and purging the processing chamber until a predetermined thickness of the alloy is deposited on the substrate (see paragraph [0033]).

Regarding claim 4, Senzaki teaches the method of claim 1 further comprising:
supplying the first metal precursor gas and the second metal precursor gas at a predetermined ratio (inherent that the ratio would be predetermined due to the precision required for device manfucaturing);
repeating the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the processing chamber, supplying the reactant, and
purging the processing chamber (paragraph [0033]); and
varying the predetermined ratio when repeating the sequence (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 5, Senzaki teaches the method of claim 1 further comprising varying flow rates of the first metal precursor gas and the second metal precursor gas to vary a metal composition of the alloy (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 6, Senzaki teaches the method of claim 1 further comprising:
selecting a parameter for operating the processing chamber prior to supplying the first metal precursor gas and the second metal precursor gas (inherent that the chamber would have parameters selected prior to introducing the precursors because of the precision needed for device manufacturing); and
altering the parameter to vary a metal composition of the alloy (paragraphs [0034] and [0042]-[0043], composition gradient can be changed by altering temperature, flow valves, etc. of the chamber).

Regarding claim 7, Senzaki teaches the method of claim 1 further comprising forming the layer of the alloy on the substrate without annealing (see paragraph [0006] and [0064]).

Regarding claim 8, Senzaki teaches a method comprising:
arranging a substrate (paragraph [0035]) in a processing chamber (paragraph [0035]); and
forming a layer of an alloy (paragraph [0023]) on the substrate by:
exposing the substrate to a gas mixture (paragraph [0023]) including a first metal precursor gas (paragraph [0038]) and a second metal precursor gas (paragraph [0038]) to deposit a first metal precursor and a second metal precursor onto the substrate at the same time (paragraph [0023]);
purging the processing chamber (paragraph [0055]);
supplying a first reactant (paragraph [0060], see also paragraph [0067], first reactant such as nitriding agent can be introduced) for the first metal precursor;
purging the processing chamber (paragraph [0060]);
supplying a second reactant for the second metal precursor (paragraph [0060] and [0067], second reactant such as oxidizing agent can be introduced); and
purging the processing chamber (paragraph [0060]).

Regarding claim 9, Senzaki teaches the method of claim 8 further comprising supplying the first metal precursor gas and the second metal precursor gas at a predetermined ratio (inherent that the ratio would be predetermined due the precision required in semiconductor manufacturing).

Regarding claim 10, Senzaki teaches the method of claim 8 further comprising repeating the sequence of supplying the gas mixture, purging the processing chamber, supplying the first reactant, purging the processing chamber, supplying the second reactant, and purging the processing chamber until a predetermined thickness of the alloy is deposited on the substrate (see paragraph [0033] and [0060]).

Regarding claim 11, Senzaki teaches the method of claim 8 further comprising:
supplying the first metal precursor gas and the second metal precursor gas at a predetermined ratio (inherent that the ratio would be predetermined due the precision required in semiconductor manufacturing);
repeating the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the processing chamber, supplying the first reactant, purging the processing chamber, supplying the second reactant, and purging the processing chamber (see paragraphs [0033] and [0060]); and
varying the predetermined ratio when repeating the sequence (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 12, Senzaki teaches the method of claim 8 further comprising varying flow rates of the first metal precursor gas and the second metal precursor gas to vary a metal composition of the alloy (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 13, Senzaki teaches the method of claim 8 further comprising:
selecting a parameter for operating the processing chamber prior to supplying the first metal precursor gas and the second metal precursor gas (inherent that parameters would be selected for operation of the chamber due to precision required in device manufacturing); and
altering the parameter to vary a metal composition of the alloy (paragraphs [0034] and [0042]-[0043], composition gradient can be changed by altering temperature, flow valves, etc. of the chamber).

Regarding claim 14, Senzaki teaches the method of claim 8 further comprising forming the layer of the alloy on the substrate without annealing (see paragraph [0006] and [0064]).

Regarding claim 15, Senzaki teaches a substrate processing system comprising:
a chamber for processing a semiconductor substrate (paragraph [0035]);
a substrate support arranged in the chamber to support the semiconductor substrate during processing (paragraph [0035]); and
a controller (see, for example, paragraph [0027]) coupled to the chamber to:
exposing the substrate to a gas mixture (paragraph [0023]) including a first metal precursor gas (paragraph [0038]) and a second metal precursor gas (paragraph [0038]) to deposit a first metal precursor and a second metal precursor onto the substrate at the same time (paragraph [0023]);
purging the processing chamber [paragraph [0055]);
supplying a reactant (paragraphs  [0055]) common to both the first metal precursor and the second metal precursor (paragraph [0033]) to form a layer of an alloy on the substrate (paragraph [0023]); and
purging the processing chamber (paragraph [0060]).

Regarding claim 16, Senzaki teaches the substrate processing system of claim 15 further comprising a plurality of plenums configured to supply the first metal precursor gas and the second metal precursor gas to the chamber without intermixing with gases or precursors in other plenums (paragraph [0029], Fig. 1-4).

Regarding claim 17, Senzaki teaches the substrate processing system of claim 16 wherein the controller is configured to control the supply of the first metal precursor gas and the second metal precursor gas from the plurality of plenums to provide a uniform distribution of the first metal precursor and the second metal precursor on the semiconductor substrate (paragraph [0024] and [0057]).

Regarding claim 18, Senzaki teaches the substrate processing system of claim 15 wherein the controller is configured to at least one of:
supply the first metal precursor gas and the second metal precursor gas at a predetermined ratio (it is inherent that the ratio would be predetermined due to the precision required in semiconductor manufacturing); and
vary flow rates of the first metal precursor gas and the second metal precursor gas to vary a metal composition of the alloy (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Regarding claim 19, Senzaki teaches the substrate processing system of claim 15 wherein the controller is configured to repeat the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the chamber, supplying the reactant, and purging the chamber until a predetermined thickness of the alloy is deposited on the semiconductor substrate (paragraphs [0033] and [0060]).

Regarding claim 20, Senzaki teaches the substrate processing system of claim 15 wherein the controller is configured to:
supply the first metal precursor gas and the second metal precursor gas at a predetermined ratio (it is inherent that the ratio would be predetermined due to the precision required in semiconductor manufacturing); and
repeat the sequence of supplying the first metal precursor gas and the second metal precursor gas, purging the chamber, supplying the reactant, and purging the chamber (paragraphs [0033] and [0060]); and
vary the predetermined ratio when repeating the sequence (paragraphs [0034] and [0042], composition gradient can be changed by altering amount of each precursor supplied from layer to layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816   

/SELIM U AHMED/               Primary Examiner, Art Unit 2896